FILED

UNI'I`ED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA MAY 2 1 2013
Clerk, U.S. District & Bankruptcy
C0urts for the District of Columbla
Xavier Flores, )
)
Plaintiff, )
)
v. ) Civil Action No. ug ~» @ 

) .
The U.S. Senate Members, )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues the United States Senate for its "failure to address the
nation’s solution to its problems." Compl. at l. He demands an "evaluation of all the members
of the U.S. Senate" and their "retraining." Id. at 2. The law is clear that "federal courts are
without power to entertain claims otherwise within their jurisdiction if they are ‘so attenuated
and unsubstantial as to be absolutely devoid of merit.’ " Hagans v. Lavine, 415 U.S. 528, 536-7
(1974) (quoting Newburyport Water C0. v. Newburyport, 193 U.S. 56l, 579 (1904)); accord
T00ley v. Napolitano, 586 F.3d l006, 1009 (D.C. Cir. 2009) ("A complaint may be dismissed on

jurisdictional grounds when it "is ‘patently insubstantial,’ presenting no federal question suitable
1

for decision.") (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). The instant complaint

satisfies this standard and, therefore, will be dismissed. A separate order accompanies this

Memorandum Opinion.  z j

Date: May  , 2013 United States District Judge